UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4266


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAQUAN LOVELY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cr-00945-GRA-1)


Submitted:    December 31, 2008             Decided:   January 28, 2009


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, David C. Stephens, Carrie A. Fisher, Assistant United
States Attorneys, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shaquan Lovely pleaded guilty to conspiracy to possess

and     transfer     with     intent        to       use    unlawfully    five          or    more

identification documents other than those lawfully issued to the

members     of       the     conspiracy,             in    violation     of        18        U.S.C.

§ 1028(a)(3), (f) (2006) (Count Two), and conspiracy to possess

unlawfully       a   means     of    identification           of   another     person,           in

violation of 18 U.S.C. § 1028A(a)(1) (2006) (Count Three).                                      The

district court sentenced Lovely to a total term of forty-five

months of imprisonment, and Lovely timely appealed.                           We affirm.

            On appeal, Lovely argues that his guilty plea should

be vacated because there was not an adequate factual basis to

support the plea in light of his comments at the plea hearing

and the statement of a co-defendant at sentencing.                                      He also

asserts that the court violated his constitutional rights by

accepting    the      guilty        pleas    of      nine    defendants       in    the        same

hearing, which created confusion and unfair prejudice.                                       Lovely

has also filed a pro se motion to file a supplemental brief and

the proposed brief.             The Government responds, arguing that an

adequate factual basis was established and the plea hearing was

properly conducted.

            Lovely did not object to the court’s acceptance of his

plea, or seek to withdraw his plea in the district court.                                     This

court    therefore         reviews    his    arguments         under   the     plain          error

                                                 2
standard.        United States v. Mastrapa, 509 F.3d 652, 657 (4th

Cir. 2007).       To succeed on this claim, Lovely must demonstrate:

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.                 United States v. Olano, 507

U.S.     725,    732-34      (1993).      Even    when        these    conditions       are

satisfied, this court may exercise its discretion to notice the

error    only    if    the     error   “seriously          affect[s]    the     fairness,

integrity or public reputation of judicial proceedings.”                          Id. at

736 (internal quotation marks omitted).

               Prior   to     “entering   judgment          on   a   guilty   plea,     the

court    must    determine      that   there     is    a    factual     basis    for    the

plea.”     Fed. R. Crim. P. 11(b)(3).             This “ensures that the court

make clear exactly what a defendant admits to, and whether those

admissions are factually sufficient to constitute the alleged

crime.”     United States v. DeFusco, 949 F.2d 114, 120 (4th Cir.

1991).     There is no error in the acceptance of a plea “so long

as the district court could reasonably determine that there was

a sufficient factual basis.”               United States v. Martinez, 277

F.3d    517,    531    (4th    Cir.    2002).         The    factual    basis     may    be

supported by anything in the record.                   DeFusco, 949 F.2d at 120.

Our review of the record convinces us that the district court

did not err in concluding that an adequate factual basis was

established to support Lovely’s plea.



                                           3
               Lovely also argues that the district court violated

his    rights    by     holding      a     plea     hearing    for     nine   defendants

simultaneously.            He    asserts     that    this     multi-defendant        format

created confusion, prevented the district court from assuring

that he was entering a knowing and voluntary plea, and prevented

him from clarifying that he did not intend to plead guilty to

Counts Two and Three, but to Count One, as well as preventing

him from explaining his lack of intent.                          As with his first

argument, Lovely did not assert an objection or seek to withdraw

his plea in the district court.                     Thus, this claim is reviewed

under    the    plain      error    standard.         Lovely     provides       no   Fourth

Circuit authority in support of his argument, which we conclude

is    squarely    contradicted        by     the    record.      The     district     court

conducted a thorough Rule 11 colloquy that ensured that Lovely’s

plea was knowing and voluntary.

               We grant Lovely’s motion to file a pro se supplemental

brief.    We have considered the arguments asserted in that brief

and    find    them   to    be     without    merit.        Accordingly,        we   affirm

Lovely’s convictions.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the     court     and    argument     would    not    aid   the

decisional process.

                                                                                 AFFIRMED



                                              4